In a proceeding under article 78 of the Civil Practice Act, to review a determination of the respondent, State Rent Administrator, overruling a landlord’s protest to an order of the Local Rent Administrator holding that the subject housing accommodation was not eligible for decontrol under subdivision 12 of section 9 of the State Rent and Eviction Regulations, on the ground that it was being utilized as a three-family dwelling, petitioner, the landlord, appeals from an order of the Supreme Court, Westchester County, entered April 3, 1959, denying his petition and dismissing the proceeding. Order affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.